Citation Nr: 0931767	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  92-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher level of special monthly compensation 
(SMC).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to November 
1947.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a March 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York that denied reopening of a previously-
denied claim of service connection for multiple sclerosis.  
Service connection for multiple sclerosis was eventually 
granted, and SMC was authorized consequent to multiple 
sclerosis effective from December 15, 1998.  

The issue presently before the Board arises from a February 
2001 RO rating decision that granted an earlier effective 
date of December 19, 1991, for SMC.  The Veteran thereupon 
appealed for a higher rate of SMC and an earlier effective 
date.  The RO issued a rating decision in November 2001 
granting SMC at the present level, but the Veteran continued 
his appeal for both a higher rate and an earlier effective 
date.

The Board remanded the case for further development in 
December 2003.  In December 2005 the Board issued a decision 
denying an earlier effective date for SMC; at that time, the 
Board also remanded the issue of entitlement to a higher rate 
of SMC for further development.  The Board remanded the issue 
once again in September 2006, and the case has now been 
returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran's service-connected disability picture 
includes loss of use of both lower extremities and total loss 
of bladder control, but does not include total loss of bowel 
control.

2.  The Veteran's loss of use of both legs is at a level that 
precludes natural knee action.


CONCLUSION OF LAW

The criteria for the assignment of special monthly 
compensation at the N rate, but not higher, are met.  
38 U.S.C.A. § 1114 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.350, 3.351, 3.352 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to a level of SMC higher than 
the currently assigned rate.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')." Id. at 121.  

In the case at hand, the Veteran was sent a letter in March 
2006 that provided adequate notice concerning the effective-
date element of his claim.  In addition, he was sent a letter 
in June 2007 detailing the evidence required to establish 
entitlement to SMC at a higher rate and the respective duties 
of VA and the claimant in obtaining evidence.  Although the 
Veteran was not provided complete notice until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim in June 2009.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board also notes the Veteran has been afforded 
appropriate VA examinations and service treatment records 
(STR), Social Security Administration (SSA) disability 
records, and pertinent VA and private medical records have 
been obtained.  Neither the Veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence, to include medical 
records.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

A veteran who, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance, shall receive 
SMC under the provisions of 38 U.S.C.A. § 1114(l).  See 
38 C.F.R. § 3.350(b).

A veteran who, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of both hands, or of both legs at a level, or with 
complications, preventing natural elbow or knee action with 
prostheses in place, rendering such veteran so helpless as to 
be in need of regular aid and attendance, shall receive SMC 
under the provisions of 38 U.S.C.A. § 1114(m).  See 38 C.F.R. 
§ 3.350(c).

A veteran who, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of both arms at levels, or with complications, preventing 
natural elbow action with prostheses in place, or has 
suffered the anatomical loss of both legs so near to the hip 
as to prevent the use of prosthetic appliances, or has 
suffered the anatomical loss of one arm and one leg so near 
to the hip and shoulder as to prevent the use of prosthetic 
appliances, shall receive SMC under the provisions of 
38 U.S.C.A. § 1114(n).  See 38 C.F.R. § 3.350(d).

Where a veteran, as a result of service-connected 
disabilities, has suffered disability under conditions that 
would entitle such veteran to two or more of the rates 
provided in the sections above, no condition being considered 
twice in the determination, such veteran shall receive SMC 
under the provisions of  38 U.S.C.A. § 1114(o).  See 
38 C.F.R. § 3.350(e)(1).

Also, paralysis of both lower extremities together with loss 
of anal and bladder sphincter control will entitle to the 
maximum rate under 38 U.S.C.A. § 1114(o) through the 
combination of loss of use of both legs and helplessness.  
The requirement of loss of anal and bladder sphincter control 
is met even though incontinence has been overcome under a 
strict regimen of rehabilitation of bowel and bladder 
training and other auxiliary measures.  See 38 C.F.R. 
§ 3.350(e)(2).  Determination of combinations must be based 
upon separate and distinct disabilities; see 38 C.F.R. 
§ 3.350(e)(3).  

Where a veteran's service-connected disabilities exceed the 
requirements for any of the rates prescribed above, VA may 
allow the next higher rating or an intermediate rate; any 
intermediate rate is established at the arithmetic mean, 
rounded down to the nearest dollar between the two rates 
concerned.  See 38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n) and the intermediate or next higher 
rate provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement at the next higher intermediate rate or if 
already entitled to an intermediate rate to the next higher 
statutory rate under section 1114 but not above the rate 
under 38 U.S.C.A. § 1114(o).  In the application of this 
subparagraph the disability or disabilities independently 
ratable at 50 percent or more must be separate and distinct 
and must involve different anatomical segments or bodily 
systems from the conditions establishing entitlement under 
38 U.S.C.A. § 1114(l) through (n) or the intermediate rate 
provisions outlined above.  See 38 C.F.R. § 3.350(f)(3).

Also in addition to the statutory rates payable under 
38 U.S.C.A. § 1114(l) through (n) and the intermediate or 
next higher rate provisions outlined above, additional single 
permanent disability independently ratable at 100 percent 
apart from any consideration of individual unemployability 
will afford entitlement to the next higher statutory rate 
under 38 U.S.C.A. § 1114 or if already entitled to an 
intermediate rate to the next higher intermediate rate, but 
in no event higher than the rate for 38 U.S.C.A. § 1114 (o).  
See 38 C.F.R. § 3.350(f)(4).

If any veteran otherwise entitled to compensation under 
38 U.S.C.A. § 1114(o), at the maximum rate authorized under 
38 U.S.C.A. § 1114(p), or at the intermediate authorized 
under 38 U.S.C.A. § 1114(n) and (o) and at the rate 
authorized under 38 U.S.C.A. § 1114(k) is in need or regular 
aid and attendance, then in addition to such compensation the 
veteran shall be paid monthly aid and attendance under the 
provisions of 38 U.S.C.A. § 1114(r)(1).  Such veteran who is 
in need of a higher level of care shall be paid monthly aid 
and attendance under the provisions of 38 U.S.C.A. 
§ 1114(r)(2) if VA finds the veteran, in the absence of such 
care, would require hospitalization, nursing home care or 
other institutional care.  See 38 U.S.C.A. § 1114(r); 
38 C.F.R. § 3.350(h).
   
A Veteran who has a service-connected disability rated as 100 
percent disabling and (1) has an additional service-connected 
disability or disabilities independently rated at 60 percent 
or more, or (2) by reason of such service-connected 
disability or disabilities is permanently housebound, shall 
receive SMC under the provisions of 38 U.S.C.A. § 1114(s).  
See 38 C.F.R. § 3.350(h)(3)(i).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Factual Background

The Veteran has service connection for the following 
disabilities, all due to multiple sclerosis (MS): loss of use 
of both lower extremities (rated at 100 percent from 
December19, 1991); urinary incontinence (rated at 40 percent 
from December 19, 1991, and at 60 percent from June 9, 2005); 
bowel incontinence (rated at 10 percent from December 19, 
1991, and at 30 percent from December 15,1998); paresis of 
the left upper extremity (rated at 30 percent from December 
19, 1991); paresis of the right upper extremity (rated at 20 
percent from December19, 1991); nystagmus (rated at 10 
percent from December19, 1991); and impotence (noncompensable 
but receiving SMC from December19, 1991).

Historically, a rating decision in March 1999 granted SMC at 
the S-1 (housebound) rate effective from December 15, 1998; 
it also granted entitlement to automobile and adaptive 
equipment and specially adaptive housing.  In February 2001 
the RO issued a rating decision granting SMC at the S-1 rate 
from an earlier date of December 19, 1991; the same rating 
decision granted SMC at the K-1 level for loss of use of a 
creative organ, also effective from December 19, 1991, and 
reaffirmed entitlement to automobile and adaptive equipment 
and specially adaptive housing.  In November 2001 the RO 
issued a rating decision granting SMC at the P-1 level 
effective from December 19, 1991, and reaffirming SMC at the 
K-1 level and entitlement to automobile and adaptive 
equipment and specially adaptive housing.

The file contains statements submitted in February and March 
1992 by a number of the Veteran's acquaintances and family 
members in support of his claim for service connection.  The 
letters generally assert observable symptoms such as fatigue, 
headaches, speech impairment (slurring of words) and 
impairment of gait resulting in use of crutches, but do not 
show symptoms of such severity to warrant a higher level of 
SMC.

A VA rehabilitation services note dated in May 1993 shows the 
Veteran was transferred from a nursing home status post 
fracture of the left ulna the previous October.  The Veteran 
reported having had periods of exacerbations and remissions 
since the onset of MS.  Until 9 years previously he had been 
able to walk with a cane, but currently could stand and 
ambulate only with a walker.  He reported occasional diplopia 
and fair control of bladder and bowel.  On admission the 
Veteran had muscle strength of 3/5 in the left upper 
extremity (LUE) and left lower extremity (LLE), compared to 
4-5/5 in the right upper extremity (RUE) and 3+-4/5 in the 
right lower extremity (RLE).  The clinician's impression was 
impaired functional mobility secondary to MS with resultant 
weakness predominantly in the left side extremities and 
impaired coordination. 

VA occupational therapy (OT) notes dated in June 1993 state 
the Veteran was confined to a wheelchair but had no current 
limitations in the upper extremities.  The Veteran was noted 
to have good control of bowel and bladder and to be 
independent in grooming, dressing, activities of daily living 
(ADLs) and transfer activities.

A VA OT note dated in March 1994 states the Veteran was 
independent in ADLs and transfer activities; the Veteran in 
fact was able to walk more than 200 feet using a walker.  The 
Veteran was also noted as being continent in bowel and 
bladder.

The Veteran had a VA examination of the peripheral nerves in 
February 1995 that disclosed numbness and weakness of the 
left leg, diagnosed as myelopathy secondary to MS.  

The Veteran had another VA peripheral nerves examination in 
June 1995 during which he complained of increased numbness of 
the right hand.  The examiner noted a history of gait ataxia 
and paraparesis as well as longstanding paraparesis of the 
LUE.  Sensory examination showed decreased sensation on the 
left side of the feet and extremities and weakness in all 
ranges of motion.  The examiner's impression was myelopathy 
and right cerebral dysfunction due to MS.

The Veteran had a VA examination in December 1998 in which 
the examiner noted the Veteran had been wheelchair-bound for 
at least 8 years.  The Veteran complained of poor memory, 
severe left-sided hemiparesis, occasional bowel and bladder 
incontinence, and rare diplopia.  On examination there was 
some muscle weakness and nystagmus in the left eye.  The 
examiner noted no bladder or bowel impairment on examination.  
The examiner diagnosed MS, wheelchair-bound.

At a VA "routine checkup" in March 1999, it was noted the 
Veteran had been wheelchair-bound for 8 or 9 years.  The 
Veteran's vision was characterized as "okay" and he had 
adequate bladder control.  The Veteran was able to stand but 
could not walk.  

The Veteran's wife submitted a letter in May 1999 stating the 
Veteran had been issued a wheelchair in June 1993; the 
Veteran was now unable to stand or walk by himself and was 
totally reliant on the wheelchair for mobility.

The Veteran was evaluated for VA driver training in April 
2000.  The physician noted the Veteran was able to walk 100 
feet with a standard walker.  Range of motion was normal for 
all extremities; power was 3+/5 in the LLE but "good+" in 
all others.  However, the Veteran became fatigued during 
behind-the-wheel testing so his candidacy for driver training 
was assessed as questionable.

The record contains a letter from Dr. CNB dated in July 2000 
in which Dr. CNB stated an opinion, based on a review of the 
record, that the Veteran had intermittent urinary 
incontinence beginning in 1976 but by October 1988 the 
Veteran had persistent incontinence of both bladder and 
bowel.  Dr. CNB also stated the Veteran had loss of use of 
the left arm from 1986, citing a VA examination report in 
which the Veteran was noted to have had "decreased grip."
 
The Veteran had a VA genitourinary examination in May 2001 in 
which the examiner noted a history of MS and prostate cancer.  
The Veteran reported difficulty with urination and urinary 
incontinence, and the need to use adult undergarments to 
maintain dryness.  He also reported experiencing urinary 
tract infections every 4 to 5 months and stated he could 
empty his bladder sufficiently but was incontinent.  The 
examiner diagnosed prostate cancer, impotence and urinary 
incontinence.

The Veteran also had a VA rectum and anus examination in May 
2001, during which he reported that every 4 to 5 weeks he 
would have a stool of which he was unaware, but with no 
intermittent episodes of fecal leakage or involuntary bowel 
movements.  Physical examination was grossly normal.  The 
examiner's diagnosis was intermittent anal incontinence, 
likely secondary to MS.

The Veteran also had a VA examination of the intestines in 
May 2001 during which he endorsed experiencing constipation 
once every 4 to 5 months and diarrhea approximately once 
every 6 months.  The abdominal examination was normal.

The Veteran also had a VA neurological examination in May 
2001 during which he reported living a basic bed-to-chair 
existence.  The Veteran stated he could generally complete 
transfers by himself although he occasionally required help.  
The Veteran reported he could not stand.  He endorsed mild 
difficulties using the upper extremities, left more than 
right; he also endorsed rare diplopia and rare dysphagia.  He 
reported being generally continent of both urine and stool, 
although having more accidents in both functions in recent 
years.  He denied significant loss of vision in either eye.  
Physical examination revealed strength of 5/5 in the RUE and 
4/5 in the LUE, with normal tone for both but with 
dissymmetric tremors in both upper extremities (mild in the 
right, moderate in the left).  The lower extremities had 
diminished strength and markedly diminished tone, as well as 
diminished sensation.  The Veteran was unable to stand on 
examination.  The examiner's diagnosis was MS with loss of 
all functional capacity in the lower extremities and mild 
functional impairment in the upper extremities, more so on 
the left.

The Veteran's wife submitted a letter in April 2003 in which 
she reported the Veteran had to wear a pad or diaper 
constantly due to urinary and fecal incontinence.  The 
Veteran's memory and cognitive ability had deteriorated and 
he was no longer able to transfer from his chair to his bed 
or the toilet unassisted and he was no longer able to use a 
urinal in bed without assistance; he had many accidents 
soiling the bedding.

In April 2003 Dr. CNB submitted a letter stating an opinion 
the Veteran had lost bowel sphincter control, based on the 
letter from the Veteran's wife (cited above) and also on 
statements made by the Veteran's wife during an examination 
performed by Dr. CNB in March 2003 (which is not of record) 
to the effect that the Veteran soils his sheets with stool, 
which she finds in the mornings when she makes the bed.  Dr. 
CNB stated the Veteran had demonstrated "constant" leakage 
of stool.

A VA social work progress note dated in August 2004 states 
the Veteran called requesting his home health assistance be 
reduced to 4 hours per day, 3 days per week.  The Veteran's 
wife also called in with the same request.  (The contracted 
provider declined to provide support for anything less than 8 
hours per day, so authorization was eventually granted for 8 
hours per day, 3 days per week, extending to 5 days per week 
during scheduled surgery for the Veteran's wife.)  

At a routine VA outpatient follow-up examination in August 
2004, the Veteran complained of increasing weakness in his 
legs; he stated he could no longer stand as he used to.  He 
also reported urinary incontinence but no change in bowel 
habits.  Neurologic examination showed paraparesis worse on 
the left; strength was 2/5 in the RLE, 1/5 in the LLE, 5/5 in 
the RUE and 4/5 in the LUE.

At a routine VA outpatient follow-up examination in January 
2005, the Veteran had no new complaints.  Neurologic 
examination showed paraparesis worse on the left; strength 
was 3/5 in the RLE, 1+/5 in the LLE, 5/5 in the RUE and 4/5 
in the LUE.

In February 2005 the Veteran's wife contacted a VA social 
worker and requested home health assistance be extended to 8 
hours per day, 3 days per week on a regular basis.  

The Veteran had VA housebound examination in March 2005.  The 
examiner stated the Veteran was confined to a wheelchair.  
The examiner particularly noted weakness on the left side 
(left arm/hand/leg/foot paresis) as well has history of 
urinary incontinence.  The examination report is silent in 
regard to any bowel dysfunction or loss of use of the upper 
extremities.  The examiner noted the Veteran was unable to 
walk without the assistance of another person but was able to 
leave his house in his motorized wheelchair, weather 
permitting.  The examiner indicated by checkmark that the 
Veteran required the daily personal health care services of a 
skilled provider, without which he would require hospital, 
nursing home or other institutional care.

A routine VA outpatient follow-up examination in March 2005 
noted a slight progression of LLE weakness.  Neurologic 
examination showed strength of 0/5 in the LLE, 5/5 in the 
RLE, 4/5 in the LUE and 5/5 in the RUE.

The Veteran had a VA genitourinary examination in April 2005 
in which he reported nocturia once per night and incontinence 
during the day requiring 3 to 4 pads per day due to leakage.  
The examiner diagnosed urinary incontinence due to MS and 
also diagnosed erectile dysfunction.

The Veteran had a VA general medical examination in April 
2005 in which the examiner noted the Veteran was unable to 
stand without assistance due to weakness of the left lower 
extremity.  The examiner noted urinary incontinence and 
occasional fecal incontinence.  The examiner noted the 
Veteran currently had a home health aide 8 hours per day, 5 
days per week, but required assistance in cooking, shopping, 
cleaning, dressing and personal hygiene.  The examiner's 
diagnosis was MS, wheelchair-bound with spastic paraparesis.

The Veteran had a VA eye examination in April 2005 in which 
he denied diplopia, pain on eye movement, or any vision 
problems although he endorsed mild occasional irritation 
relieved by artificial tears.  On examination the Veteran had 
unrestricted eye movement with mild asymptomatic convergence 
insufficiency and end gaze nystagmus, causing no current 
visual disability.  The Veteran also had mild astigmatism and 
presbyopia, mild optic neuropathy likely due to MS, and 
congenital color blindness.

The Veteran had a VA brain and spinal cord examination in 
April 2005 during which he reported using a pad for a 20-year 
history of urinary incontinence; he also reported a 3-year 
history of bowel incontinence 1 or 2 times per week.  He also 
reported a 5-to-6 month history of intermittent, brief 
episodes of blurred (but not double) vision.  The Veteran 
reported experiencing poor balance for years.  The Veteran 
needed fulltime assistance for ADLs.  During examination the 
Veteran was alert and oriented times three, speech was normal 
and cranial nerves were grossly normal.  Extraocular muscles 
were intact, with 4 beats nystagmus in the left lateral gaze.  
Power was 1/5 in the LLE and 4/5 in the other three 
extremities; touch and pinprick were satisfactory.  All deep 
tendon reflexes were 2; knee jerk and ankle jerk were absent 
bilaterally and range of motion was full.  The examiner 
diagnosed MS.

The Veteran had a VA rectum and anus examination in April 
2005 in which the examiner recorded a history of occasional 
fecal incontinence.  There was no evidence of fecal leakage 
on examination.  The examiner diagnosed MS with intermittent 
fecal incontinence.

A VA neurology outpatient note dated in June 2005 shows the 
Veteran complained of greater weakness and more falls; the 
Veteran's wife reported his increasing leg stiffness made it 
increasingly difficult for her to care for him.  The examiner 
noted recent magnetic resonance imaging (MRI) had shown 
moderate-to-severe cervical spine stenosis and extensive MS 
changes in the brain.  The Veteran also reported urinary 
frequency, urgency and leakage.  Examination of the eyes 
showed left internuclear opthalmoplegia (INO) and right gaze 
paresis.  The extremities showed mild left arm dysmetria and 
bilateral leg extensor/adductor spasicity (marked in the 
right, moderate in the left).  Strength was 1/5 LLE and 4/5 
RLE although slow and poorly controlled with bilateral 
Babinski.  The examiner's impression was MS probably 
decompensated by current fever/UTI, questionable role of 
spondylotic myelopathy, and doubtful primary progression of 
MS.  The Veteran was subsequently admitted for inpatient 
treatment for his fever.     

The Veteran had an MRI of the brain by VA in August 2005 that 
showed findings consistent with MS but no significant changes 
from the previous study; the findings also showed 
degenerative changes of the cervical spine with moderate-to-
severe stenosis.

An August 2005 VA consultation note shows the Veteran had 
been increased to home care 8 hours per day, 7 days per week.  
However, the Veteran was not housebound in that he was able 
to travel for the purpose of receiving outpatient medical 
treatment.

An August 2005 VA outpatient treatment note shows complaints 
of left-sided weakness and worsened slurring of speech.  
Neurologic examination showed quadriparesis; strength was 4/5 
in the RUE, +3/5 in the LUE, 2+/5 in the RLE and 1+/5 in the 
LLE.  Left hand grip was 1+/5; the examiner also noted 
hypertonia and depressed reflexes.  The examiner noted the 
worsening hemiparesis could be due to worsening MS, cervical 
myelopathy or other intracranial pathology; also, urinary 
incontinence could be due to MS or to cord compression.

The Veteran underwent flexible cystoscopy by VA in August 
2005 due to urinary complaint of incontinence between voids; 
the impression was small contracted bladder with prostatic 
hypertrophy.  He subsequently underwent a video urodymamics 
evaluation by VA in October 2005 that resulted in 
postoperative diagnosis of urge incontinence from bladder 
instability with external sphincter dyssynergia. 

The Veteran's strength was assessed by VA for physical 
rehabilitation in September 2005.  Strength in the RLE was 
2/5 in the muscle groups of the hip, 3/5 in the knee and 2/5 
or 1/5 in the ankle.  Strength in the LLE was predominantly 
1/5 in the muscle groups of the hips and knees and 0/5 in the 
ankles.  Strength in the RUE was 4/5 or 4-/5.  Strength in 
the LUE was 3-/5 in the grip and the muscle groups of the 
shoulder, and 4-/5 in the in the muscle groups of the elbow.  
The Veteran required assistance to sit up in bed or to 
transfer; he was able to stand for not more than 30 seconds 
before being overcome by fatigue.  Subsequent physical 
therapy resulted in some improvement in strength and ability 
to transfer.

A VA physician's note in September 2005 states the Veteran's 
urinary incontinence was multifactoral: MS, cervical 
myelopathy and radiation therapy.  The Veteran was at risk of 
nursing home placement because his wife, who was his primary 
caregiver, was no longer able to cope.  Also, the Veteran was 
not currently housebound but was at risk of becoming 
housebound in the future.

A September 2005 VA outpatient treatment note shows the 
Veteran complained of urinary incontinence despite three 
catherizations per day.  He stated undergarments were not 
really helpful.   

The file contains a copy of a VA housebound examination 
report, undated but received by the RO in December 2006.  The 
Veteran's primary complaint was urinary incontinence.  The 
examiner noted reduced strength in both arms, resulting in 
the need for assistance with meals, and reduced strength in 
both legs, resulting in the need for assistance with bathing 
and dressing.  The examiner noted the following pathologies 
contributing to the Veteran's impairment: MS, severe cervical 
myelopathy, prostate cancer in remission, urinary 
incontinence, hypertension, and urinary tract infections.  
The examiner noted the Veteran was unable to walk without 
assistance and only left the house for medical appointments. 
The examiner stated the Veteran was at high risk for nursing 
home placement and indicated by checkmark that the Veteran 
required the daily personal health care services of a skilled 
provider, without which he would require hospital, nursing 
home or other institutional care.

VA treatment notes for the period September 2005 through 
January 2007 are concerned primarily with urinary symptoms 
due to neurogenic bladder.  As of December 2006 the Veteran 
was noted as being confined to a motorized wheelchair but 
able to transfer independently.  In January 2007 the Veteran 
underwent surgery for suprapubic tube insertion; per the 
operative notes the Veteran requested a suprapubic catheter 
because his current Foley catheter (in place since September 
2006) was too difficult.  The Veteran's left-side weakness 
during the period was characterized as severe myelopathy due 
to MS, aggravated by cervical spinal stenosis; the Veteran 
was offered decompression surgery but declined.

The Veteran's wife submitted a letter in February 2007 
stating the Veteran's urinary incontinence had severely 
deteriorated.  The previous month (January 2007) VA removed 
the Veteran's Foley catheter and surgically replaced it with 
a suprapubic catheter, without the knowledge or permission of 
the Veteran's wife; the leg bag must be emptied at least five 
times per day.  The family was also making alterations to the 
bathroom because the Veteran was no longer able to transfer 
out of his wheelchair into his bed, his bath, or onto the 
toilet.  The Veteran had required emergency care twice during 
the previous three months.  

A VA social services progress report in April 2007 states the 
Veteran was alert and oriented but homebound due to a history 
of illnesses including MS, spinal stenosis and urinary 
incontinence.  The Veteran had been managing at home with the 
assistance of his wife and homecare services 12 hours per 
day, 7 days per week.  The Veteran's primary care physician 
(PCP) was asked to endorse continued home care for the 
Veteran.

A VA outpatient treatment note dated in January 2008 reflects 
the Veteran's wife spoke to the VA physician requesting an 
increase in homecare from the currently authorized level of 
12 hours per day, 7 days per week.  The Veteran's wife stated 
the Veteran required increased assistance in all activities 
of daily living.  The Veteran was having episodes of 
bedwetting each night despite a recent change in his 
suprapubic catheter; he was sleeping on rubber sheets and had 
been advised to wear a diaper.    

The Veteran had a VA medical examination in April 2008 in 
which he denied bowel incontinence, and the examiner 
specifically noted there was no history of loss of anal 
sphincter control due to MS.  The examiner noted the Veteran 
was wheelchair-bound due to his service-connected lower 
extremity disability; the examiner noted moderate impairment 
of the upper extremities but stated such disability was most 
likely due to nonservice-connected cervical stenosis rather 
than to the service-connected MS. 

VA outpatient treatment records during the period March 2007 
through June 2009 show no complaint of bowel dysfunction.  
The Veteran had recurrent problems relating to the suprapubic 
catheter that had been emplaced to address his urinary 
incontinence; specifically, the Veteran experienced repeated 
blockage of the urinary catheter, and his family reported a 
history of urinary tract infections if the catheter was not 
changed regularly.  Ophthalmology treatment notes during the 
period recorded an assessment of MS with resolving bilateral 
internuclear ophthalmoplegia (INO) as well as congenital 
color blindness, dry eye and refractive error, but do not 
show the Veteran was blind in either eye.  As of August 2008 
the Veteran was characterized as "almost non-ambulatory" 
but continued to attend physical therapy to improve his 
ambulation and transfers. 

Analysis

The Veteran currently receives SMC at the P-1 rate based on 
loss of use of both lower extremities (100 percent) with 
additional service-connected disability independently ratable 
at 50 percent or more.

On review, the RO has characterized the Veteran's loss of use 
of the lower extremity as approximating loss of use of the 
feet, and therefore warranting SMC at the L rate, with 
additional SMC to a rate intermediate between the L rate and 
the M rate.

The Board finds at this point the Veteran is shown to be 
confined to a wheelchair and functionally unable to walk, 
stand or otherwise use his legs.  Accordingly, the Board 
finds that he has loss of use of both legs at a level, or 
with complications, preventing natural knee action with 
prostheses in place.  Therefore, SMC at the N rate is 
appropriate.

To be entitled to higher SMC at the "o" level, the Veteran 
must have loss of bowel control in addition to the current 
loss of bladder control, or a separate service-connected 
disability rated as 100 percent disabling.  As the Veteran 
does not have another disability rated as 100 percent 
disabling, the Board turns its attention to the question of 
whether the Veteran has loss of bowel control.

As noted above, Dr. CNB submitted a letter in April 2003 
stating an opinion the Veteran had lost bowel sphincter 
control, based on "constant" leakage of stool as reported 
by the Veteran's wife.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In 
this case, for the reasons cited below the Board does not 
accept Dr. CNB's opinion that the Veteran has total loss of 
bowel sphincter control warranting SMC.

Careful review of the medical evidence before and after April 
2003 does not corroborate total loss of sphincter control, 
despite Dr. CNB's assertion.  While there is report of some 
fecal incontinence, the Veteran has had multiple VA 
examinations of the anus and rectum in which no evidence of 
sphincter dysfunction was found.  Multiple VA examinations 
before and after April 2003 have characterized the Veteran's 
fecal incontinence as "intermittent" or "occasional" at 
worst; such disability is compensated by the rating schedule 
but does not show total loss of bowel sphincter control 
warranting SMC.

The Veteran's wife has reported fecal incontinence, 
especially at night.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  However, even affording full credibility to the 
Veteran's wife, soiling of the sheets at night, without 
comparable soiling during the day, does not show total loss 
of sphincter control.

The Board notes at this point that Dr. CNB's letter in July 
2000 asserted the Veteran had loss of use of the left arm, 
citing a VA examination in which the Veteran was noted to 
have had "decreased grip."  However, "decreased grip" does 
not equate to anatomical loss of use, and review of the file 
shows the Veteran's LUE strength, including grip strength, 
has consistently been 3/5 at worst during medical 
examinations.  

Finally, the Board notes that if any veteran otherwise 
entitled to compensation under subsection (o) or at the 
maximum rate under subsection (p) is in need of regular aid 
and attendance, then in addition to such compensation the 
veteran shall be paid monthly aid and attendance under the 
provisions of 38 C.F.R. § 1114(r)(1).  The Veteran in this 
case is not entitled to compensation under subsection (o) and 
his compensation under subsection (p) is not at the maximum 
rate, so subsection (r)(1) does not apply.  


ORDER

Special monthly compensation at the N rate, but not higher, 
is granted subject to the criteria applicable to the payment 
of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


